Citation Nr: 1339919	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection to a skin condition, including bilateral hand blisters from possible chemical exposure, to include as due to undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file contains an April 24, 2008 VA mental health initial evaluation note which states that the Veteran had recently been awarded Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA).  The Veteran did not indicate for which disability he was receiving these benefits.  VA has a duty to attempt to obtain SSA records in this circumstance, when it has notice of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, on remand the RO must obtain all of the Veteran's records from SSA and associate them with the claims file. 

Additionally, upon remand the Veteran should be afforded an additional VA skin examination to obtain an opinion as to whether any current skin disorder is related to in-service exposure to chemicals.  The Veteran's complete service personnel records should be obtained, as well as any VA treatment records dated prior to February 2007 and subsequent to April 2008.

Finally, as the case must be remanded for the foregoing reasons, the Veteran should be provided an additional opportunity to report for a VA audiological examination, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service personnel records.

2.  Make arrangements to obtain the Veteran's treatment records from the Decatur/Atlanta VA treatment facilities, dated from January 1992 to February 2007 and dated since April 2008.

3.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

4.  Thereafter, afford the Veteran a VA skin examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed.

The examiner should render diagnoses of all current disabilities manifested skin problems.  The examiner should specifically indicate whether or not any skin problems are symptoms of a diagnosed disability or are attributable to undiagnosed illness.  All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done.  If no such disorder is found, the examiner should so state.

If there are any objective indications of skin problems that cannot be attributed to any organic or psychological cause, the examiner should so state.  The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

The examiner should also state whether it is at least as likely as not (50% or greater probability) that any disability manifested skin problems had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to any chemicals in the Persian Gulf. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.

5.  Schedule the Veteran for a VA audiological examination. The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed hearing loss and tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, to include noise exposure.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

 6.  Finally, readjudicate the claims on appeal.  If the claims continue to be denied, send the Veteran and his representative, if any, a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

